Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 11/25/2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENNETH RINEHART/           Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                             
 
Status of the claims
No claims is/are amended.  Currently claims 1-11 are pending in this application. The Finality of Last office action is withdrawn in view of re-opening after Appeal Brief and instead the current office action is made Final. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jardinier et al (5234481) in view of Wiggins et al (20080190177) further in view of Cucci et al (5869766) , Nishino (5297988) and Pourtier (20160332449).
Regarding claim 1, Jardinier, Fig 1, discloses a sensor for a forced air monitoring system, comprising: a filter 10, a blower 2 ,a pressure sensor 16,17, the pressure sensor being in fluid communication with an air duct 4-3 of a forced air ventilation system and configured to measure an air pressure in the air duct; and a processor 18 operatively connected to the pressure sensor, wherein the processor is configured to detect a sudden change in pressure.
Jardinier fails to disclose sensor within a housing connected to the fluid line. Cucci et al, Fig 1, 2, (with modification  of Fig 12) teaches a pressure sensor with a housing comprising a first housing compartment (40) and a second housing compartment (for 48, and portion inside 56), the first housing compartment being sealed airtight (by 68 and stepped portion of 50) relative to the second housing compartment and wherein the pressure sensor (40) is arranged in the first housing compartment and the processor (48) is arranged in the second housing compartment with the second housing compartment having an opening for a connector. The housing comprises housing compartments, the being sealed airtight (by 68, 76, and stepped portion of 50, col 11, line 15-30) relative to the each other, and is mounted to the fluid line 28 (Fig 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier with a two-part housing mounted on the fluid duct with two mutually a sealed compartment for sensor and an electronics compartments with communication connector as taught by Cucci in order to provide an isolated housing for electronic components. 
Jardinier, Fig 1, fails to disclose the forced air ventilation system as a cooling or heating system.  Jardinier (background), col 1, line 10-15, teaches using ventilation system as a heating system. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier, Fig 1, with heating mechanism as taught by Jardinier (background) in order to provide temperature control.
Jardinier fails to disclose detection of fan turning on/off by means of pressure sensor.  Nishino, col 5, line 60-66, teaches disclose detection of fan operation by means of pressure sensor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier with detection of fan turning on/off by means of pressure sensor as taught by Nishino in order to improve additional system monitoring.  The detection would involve monitoring the pressure sudden change to recognize fan operational event.
Jardinier fails to disclose the processor determining filter health status by comparing sudden change in pressure to predetermined threshold values. Pourtier, fig 8, Para 153 teaches a programmable processor (in controller 3, Para 143,163,165) determining fluid conveyance system (means 50, with filter 52 and pump 53, Para 153,154) health status by comparing sudden pressure change values in short intervals (steps s10,s11,s20) to predetermined threshold values (stored in processor memory) and to provide warnings/indications based upon stored maximum threshold values (50 mb).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier with a programmable processor determining pressurized system (filter in case of Jardinier) health status by comparing sudden change in pressure to predetermined threshold values as taught by Pourtier in order to provide progressive pressurized system (filter) status warnings/caution signals.
Jardinier as modified shows pressure sensor 16,17 (shown as a single leg sensor) but fails to disclose the pressure sensor as an absolute pressure sensor analyzing absolute pressure to detect filter health condition. Wiggins, Fig 1, teaches a filter 18 with an absolute pressure sensor 26 (Para 14,15) analyzing absolute pressure to detect filter health condition.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier as modified with absolute pressure sensor and using absolute pressure values in detect filter health condition as taught by Wiggins as an art-recognized substitute pressure parameter yielding predictable results of filter health detection based on pressure readings.
As to claim 2, Jardinier as modified (when modified according to claim 1 for sensor housing details, as shown in Cucci) discloses the housing comprises a first housing compartment and a second housing compartment, the first housing compartment being sealed airtight (by 68, 76, and stepped portion of 50, col 11, line 15-30) relative to the second housing compartment
As to claim 3, Jardinier as modified (when modified according to claim 1 for sensor housing details, as shown in Cucci) discloses the pressure sensor (40) is arranged in the first housing compartment and the processor (48) is arranged in the second housing compartment.
As to claim 4, Jardinier as modified (when modified according to claim 1 for sensor housing details, as shown in Cucci) discloses the second housing compartment comprises an opening for a connector 22 (Fig 1 of Cucci).
As to claim 5, Jardinier as modified (when modified according to claim 1 for programmable processor details, as shown in Pourtier) teaches the processor, wherein a maximum (normal) sudden pressure change value is stored, and wherein the processor is configured to determine the state of health of the filter by comparing the detected sudden change in pressure with the stored maximum (normal) sudden pressure change value (Para 161-165 of Pourtier).  Jardinier as modified fails to disclose the processor having a non-volatile memory. However, Official Notice (now considered Applicant admitted prior art) is taken that using non-volatile memory, for the purpose of storing program/data are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ non-volatile memory in the device of Jardinier as modified for the purpose of storing program/data as is widely known and notoriously old in the art.
As to claim 6, Jardinier as modified discloses (when modified according to claim 1 for programmable processor/controller details, in controller 3 in Pourtier) processor is configured to determine and store the sudden pressure change value in air pressure for normal (threshold) filter operation which would inherently comprise measuring the data over a period of time (Para 161-165 of Pourtier) but fails to disclose recording normal filter pressure change values over the course of several days.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to record normal filter pressure change values over the course of several days, since it has been held that where the general conditions of a claim are disclosed in the 
As to claim 9, Jardinier as modified fails to disclose the claimed numerical range of pressure rate change. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ the claimed numerical range pressure rate change for filter health analysis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to claim 10, in using and/or making the device of Jardinier, Fig 1, for monitoring a forced air system, one would employ the steps of providing a pressure sensor 16,17 and a processor 18 operatively connected to the pressure sensor; arranging the pressure sensor to be in fluid communication with an air duct 4-3 of the forced air system.  
Jardinier fails to disclose sensor within a housing connected to the fluid line. Cucci et al, Fig 1, 2, (with modification  of Fig 12) teaches a pressure sensor with a housing comprising a first housing compartment (40) and a second housing compartment (for 48, and portion inside 56), the first housing compartment being sealed airtight (by 68 and stepped portion of 50) relative to the second housing compartment and wherein the pressure sensor (40) is arranged in the first housing compartment and the processor (48) is arranged in the second housing compartment with the second housing compartment having an opening for a connector. The housing comprises housing compartments, the being sealed airtight (by 68, 76, and stepped portion of 50, col 11, line 15-30) relative to the each other, and is mounted to the fluid line 28 (Fig 12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier with a two-part housing mounted on the fluid duct as taught by Cucci in order to provide an isolated housing for electronic components.
Jardinier, Fig 1, fails to disclose the forced air ventilation system as a cooling or heating system.  Jardinier (background), col 1, line 10-15, teaches using ventilation system as a heating system. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier, Fig 1, with heating mechanism as taught by Jardinier (background) in order to provide temperature control.
Jardinier fails to disclose detection of fan turning on/off by means of pressure sensor.  Nishino, col 5, line 60-66, teaches disclose detection of fan operation by means of pressure sensor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier with detection of fan turning on/off by means of pressure sensor as taught by Nishino in order to improve additional system monitoring.  The detection would involve monitoring the pressure sudden change to recognize fan operational event.
Jardinier fails to disclose the processor determining filter health status by comparing sudden change in pressure to predetermined threshold values. Pourtier, fig 8, Para 153 teaches a programmable processor (in controller 3, Para 143,163,165) determining fluid conveyance system (means 50, with filter 52 and pump 53, Para 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier with a programmable processor determining pressurized system (filter in case of Jardinier) health status by comparing sudden change in pressure to predetermined threshold values as taught by Pourtier in order to provide progressive pressurized system (filter) status warnings/caution signals.
Jardinier as modified shows pressure sensor 16,17 (shown as a single leg sensor) but fails to disclose the pressure sensor as an absolute pressure sensor analyzing absolute pressure to detect filter health condition. Wiggins, Fig 1, teaches a filter 18 with an absolute pressure sensor 26 (Para 14,15) analyzing absolute pressure to detect filter health condition.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier as modified with absolute pressure sensor and using absolute pressure values in detect filter health condition as taught by Wiggins as an art-recognized substitute pressure parameter yielding predictable results of filter health detection based on pressure readings.
Claims 7, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jardinier et al (5234481) in view of Wiggins et al (20080190177) further in view of Cucci .
As to claim 7, Jardinier as modified fails to disclose processor operatively connected to a wireless communication module and configured to communicate a deteriorated state of health of the filter to a user. Sherman, Fig 1, teaches a sensor 15 for a forced air monitoring system, comprising: a sensor 15 in fluid communication with an air duct 10 of a forced air heating or cooling system; and a processor 29 operatively connected to the sensor 15 wherein the processor is operatively connected to a wireless communication module (Para 23) and capable of communicating a deteriorated state of health of the filter to a user.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier as modified with wireless communication module between processor and a remote user as taught by Sherman in order to enable remote control/monitoring.
As to claim 8, Jardinier as modified discloses blower 2 arranged with air duct between upstream filter 10 and pressure sensor 16,17 (absolute pressure sensor in view of Wiggins) but fails to disclose pressure sensor downstream of the filter and upstream of a blower motor. Sherman, Fig 1, teaches a filter health detection system for forced air ventilation system with sensor 15 in fluid communication with the air duct of the forced air system downstream of the filter 14 and upstream of a blower motor 11.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier as modified with sensor in fluid communication with the air duct of the forced 

As to claim 11, Jardinier as modified drilling a hole into the air duct to establish the fluid communication between the pressure sensor and the air duct.  Sherman, Fig 1, teaches a sensor 15 for a forced air monitoring system, comprising: a sensor 15 in fluid communication with an air duct 10 of a forced air heating or cooling system. Sherman discloses a hole (at 16) into the air duct to establish the fluid communication between the pressure sensor and the air duct which would inherently involve drilling a hole in the duct.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Jardinier as modified with sensor inserted in a hole drilled in the air duct as taught by Sherman in order to provide a convenient mechanism for installing sensor on the duct. 
Response to Arguments
Applicant’s arguments, filed 11/25/2020, with respect to the rejection(s) of claim(s) 1-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jardinier et al. 
Jardinier is cited to show teaching of a pressure sensor connected to filter/blower in air duct to detect filter health status.
Applicant’s arguments regarding Cucci, Fig 4 embodiment, are persuasive, and instead Fig 12 embodiment showing airtight sealing between compartments is cited.
Applicant’s arguments that “There is no disclosure of a processor being configured to detect a sudden change in absolute pressure and associate a change in operating status of a fan with the sudden change in absolute pressure as required by claim 1. Nishino’s pressure sensor switches based on movement of a receiving plate, not by evaluating absolute pressure over time by a processor” are not persuasive since Nishino col 5 line 60, states, in addition to using a current sensor to detect the start of the blower, use may be made of an air pressure sensor or an air flow sensor installed immediately after the blower.  The fact that Nishino provides examples of pressure sensor in the statement (The air pressure sensor may be a semiconductor sensor, a switch, etc. which senses the movement of a receiving plate in the air stream) does not limit the type of pressure sensor to the particular examples recited . 
Applicant’s arguments that “Nishino’s pressure sensor switches based on movement of a receiving plate, not by evaluating absolute pressure over time by a processor” are not persuasive since Nishino is cited only to show blower activation by sensing pressure changes and Wiggins is cited to show sensing pressure changes by means of an absolute pressure sensor.
In response to applicant's argument that Pourtier is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753